FILED
                             NOT FOR PUBLICATION
                                                                           SEP 09 2015
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


QIU QUIANG-LI,                                   No. 11-72820

              Petitioner,                        Agency No. A070-167-870

       v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 3, 2015**
                                Pasadena, California

Before: O’SCANNLAIN, FISHER and BYBEE, Circuit Judges.

      Qiu Quiang-Li petitions for review of the decision of the Board of

Immigration Appeals (BIA) denying his motion to reopen his removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252, we review for an abuse of discretion,




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
see Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the

petition.

       1. The BIA did not misstate the basis of Quiang-Li’s motion to reopen.

Although the BIA noted that Quiang-Li’s conversion to Christianity was a change

in personal circumstances that did not qualify as a change in country conditions,

the Board went on to address, and reject, Quiang-Li’s argument regarding changed

country conditions in China. See Chandra v. Holder, 751 F.3d 1034, 1038-39 (9th

Cir. 2014) (holding that a petitioner’s untimely motion to reopen may qualify

under the changed conditions exception, even if the changed country conditions are

made relevant by a change in the petitioner’s personal circumstances, so long as

the petitioner ultimately establishes not only a change in personal circumstances

but also a change in country conditions).

       2. Substantial evidence supports the BIA’s conclusion that Quiang-Li failed

to establish a material change in country conditions for Christians in China. The

2009 State Department reports upon which Quiang-Li relies show a continuation

rather than a material change in conditions. The 2009 ChinaAid report contains no

information regarding Quiang-Li’s home Fujian Province and includes no

comparison between 2009 and 1994. The 1995, 1997 and 2006 country reports

upon which Quiang-Li relies to establish a baseline are not a part of the


                                            2
administrative record and, accordingly, are not included in our review. See Fisher

v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc). The personal evidence

presented by Quiang-Li, including the letter from his aunt in China, would lend

some support to a claim for asylum, but does not compel the conclusion that

conditions have materially worsened for Christians in China between 1994 and

2010.

        3. Because the BIA properly denied the motion to reopen due to Quiang-

Li’s failure to establish a material change in country conditions, we do not reach

his challenge to the BIA’s alternative ruling that he failed to establish prima facie

eligibility for relief.

        PETITION DENIED.




                                           3